DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  For instance, claim 1 recites:
“A tractor controller of a tractor in a tractor-trailer vehicle train comprising: a  processing unit comprising control logic, wherein the control logic is capable of: receiving a tractor GPS value that indicates a tractor controller location of the vehicle train; receiving a data signal in response to a towed vehicle controller receiving an electrical start signal, wherein the data signal comprises a unique identification that corresponds to the towed vehicle and a towed vehicle GPS value that indicates a location of the towed vehicle controller of the a towed vehicle of the vehicle train; and calculating a position of the towed vehicle in the tractor-trailer vehicle train based on the data signal received.

 	However, claims 16 and 21 contain subject matter that would overcome current 101 rejection as they apply the judicial exception to a practical application of vehicle braking.  
Claims 17 and 22 were analyzed and rejected for the same reasons as claim 1.  Dependent claims 2 – 16 and 18 – 21 are rejected as a result of their dependency to claims 1 and 17 respectively.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 9, 12 – 18 and 20 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ripley et al. (Patent No.: US 9,227,607 B1) in view of Lesher et al. (Pub. No.: US 2017/0197598 A1).
Regarding claim 1, Ripley teaches a tractor controller of a tractor in a tractor-trailer vehicle train (14, FIG. 1) comprising: a processing unit comprising control logic (324a, FIG. 5), wherein the control logic is capable of: 
 	receiving a data signal in response to a towed vehicle controller receiving an electrical start signal (electrical start signal, See Abstract), wherein the data signal comprises a unique identification that corresponds to the towed vehicle (unique identification corresponding to the towed vehicle, See Abstract) and a towed vehicle value that indicates a location of the towed vehicle controller of the a towed vehicle of the vehicle train (position of towed vehicle, See Abstract); and 
 	calculating a position of the towed vehicle in the tractor-trailer vehicle train based on the data signal received (See Abstract).
 	Ripley is silent to receiving a tractor GPS value that indicates a tractor controller location of the vehicle train.  However, in the same field of endeavor, Lesher teaches determining vehicle length and position in a road train and specifically, a GPS coordinate of the towing vehicle and the heading of the road train (¶ 2). 
 	It would have been obvious to modify the tractor location taught by Ripley to receive a tractor GPS value that indicates a tractor controller location of the vehicle train as taught by Lesher to more accurately determine length and position of the tractor trailer combination thereby improving stability and consist performance (¶ 1). 

Regarding claim 2, Ripley discloses the tractor controller wherein the electrical start signal is transmitted to the towed vehicle controller by a stoplight switch (col. 4, lines 1 – 67).  
Regarding claim 3, Ripley discloses the tractor controller, wherein the tractor controller transmits an electrical signal to a pneumatic source that conveys air pressure to a stoplight switch, and the stoplight switch transmits the electrical start signal to the towed vehicle controller after receiving the air pressure from the pneumatic source (col. 2, lines 30-48).

Regarding claim 4, Ripley discloses the tractor controller, wherein the tractor controller receives the electronic start signal and the position of the towed vehicle is calculated at a predetermined response time after the tractor controller receives the electrical start signal, wherein the predetermined time ranges from about 0.1 seconds to about 5 seconds (col. 4, lines 43-67).

Regarding claim 5, Ripley discloses the tractor controller, wherein the tractor controller and the towed vehicle controller receive the start signal from a stoplight switch of the tractor (col. 4, lines 43-67). 

Regarding claim 6, Lesher teaches the tractor controller, wherein the tractor controller and the towed vehicle controller receive the GPS signal after the towed vehicle controller receives the start signal (¶ 23).
 	It would have been obvious to modify the teachings of Ripley to wherein the tractor controller and the towed vehicle controller receive the GPS signal after the towed vehicle controller receives the start signal as taught by Lesher to more accurately determine length and 

Regarding claim 7, Ripley discloses the tractor controller, wherein the data signal received is the only data signal received by the tractor controller at the expiration of a predetermined response time, and the control logic calculates the position of the towed vehicle to be in a position adjacent to the tractor of the tractor-trailer vehicle train (see claim 9).

Regarding claim 8, Lesher teaches the tractor controller, wherein the control logic is further capable of: receiving a second data signal associated with a second towed vehicle, the second data signal comprising a second towed vehicle GPS value that is different than the towed vehicle GPS value and a second unique identification that is different than the unique identification; and calculating a second position of the second towed vehicle based at least upon the towed vehicle GPS value and the second towed vehicle GPS value received by the tractor controller (¶ 18 and see claim 5).
 	It would have been obvious to modify the control logic of Ripley to receive a second data signal associated with a second towed vehicle, the second data signal comprising a second towed vehicle GPS value that is different than the towed vehicle GPS value and a second unique identification that is different than the unique identification; and calculating a second position of the second towed vehicle based at least upon the towed vehicle GPS value and the second towed vehicle GPS value received by the tractor controller as taught by Lesher to more 
 
Regarding claim 9, Lesher teaches the tractor controller, wherein the control logic calculates the second position of the second towed vehicle relative to the tractor based at least upon the towed vehicle GPS value and the second towed vehicle GPS value received by the controller (¶ 18 and claim 5).
 	It would have been obvious to modify the control logic of Ripley to calculate the second position of the second towed vehicle relative to the tractor based at least upon the towed vehicle GPS value and the second towed vehicle GPS value received by the controller as taught by Lesher to more accurately determine length and position of the tractor trailer combination thereby improving stability and consist performance (¶ 1).

Regarding claim 12, Ripley discloses the tractor controller, comprising a communications port for receiving data from the towed vehicle, and an electrical control port for receiving the electrical start signal (See Abstract).

Regarding claim 13, Ripley discloses the tractor controller, wherein the communications port is electrically connected to a hard-wired serial communications bus (col. 5, lines 59-67, col. 6, lines 1–16).

Regarding claim 14, Ripley discloses the tractor controller, wherein the communications port is configured to receive wireless communication (col. 6, lines 1–16).

Regarding claim 15, Ripley discloses the tractor controller, wherein the tractor controller comprises an electrical control port for transmitting an electrical control signal to a tractor pneumatic source to initiate the start signal (col. 6, lines 30-44).

Regarding claims 16 and 21, Lesher teaches the tractor controller and method, wherein:
the data signal also comprises a weight corresponding to the towed vehicle; and
the tractor controller sets a braking profile based on data signal and applies an associated vehicle brake for decelerating the tractor-trailer vehicle train according to the braking profile (¶ 12).
 	It would have been obvious to modify Ripley to wherein the data signal also comprises a weight corresponding to the towed vehicle; and the tractor controller sets a braking profile based on data signal and applies an associated vehicle brake for decelerating the tractor-trailer vehicle train according to the braking profile as taught by Lesher to accurately determine length and position of the tractor trailer combination thereby improving stability and consist performance (¶ 1).

Regarding claim 17, Ripley teaches a method for determining positions of a vehicle train of a tractor-trailer vehicle (See Abstract), the method comprising:

 	based on receiving the electrical start signal, transmitting a data signal from the towed vehicle controller, the data signal comprising  a unique identification based on the towed vehicle controller (unique identification corresponding to the towed vehicle, See Abstract);
 	receiving the data signal by a tractor controller of the tractor vehicle (324a, FIG. 5); and
determining, at a predetermined response time, the position of the towed vehicle relative to the tractor vehicle based on the data signal received (See Abstract).
Ripley is silent to receiving a GPS signal.  However, in the same field of endeavor, Lesher teaches determining vehicle length and position in a road train and specifically, a GPS coordinate of the towing vehicle and the heading of the road train (¶ 2). 
 	It would have been obvious to modify the tractor location taught by Ripley to receive a tractor GPS value as taught by Lesher to more accurately determine length and position of the tractor trailer combination thereby improving stability and consist performance (¶ 1). 

Regarding claim 18, Lesher teaches the method, comprising: transmitting a second data signal from a second towed vehicle controller, the second data signal comprising a second GPS signal and a second unique identification based on the second towed vehicle controller in response to transmission of the electrical start signal; and determining, at a predetermined response time, the position of the second towed vehicle relative to the tractor vehicle based on the second data signal received (¶ 18 and see claim 5).


Regarding claim 20, Ripley discloses the method, wherein the method comprises determining a sequence of the towed vehicle and the second towed vehicle based on the positions of the towed vehicle and second towed vehicle, the unique identification and the second unique identification (col. 5, lines 59-67, col. 6, lines 1–16).

Regarding claim 22, Ripley teaches a system for determining the position of a towed vehicle in a tractor-trailer vehicle (14, FIG. 1) comprising:
 	a tractor (12, FIG. 1);
 	a towed vehicle (16, FIG. 1); 
 	a tractor pneumatic source which Is in communication with the towed vehicle of the tractor-trailer vehicle (col. 2, lines 30-48); 

a communications port for receiving data from the towed vehicle controller (See Abstract); a processing unit comprising control logic wherein the control logic is capable of: receiving a data signal comprising a unique identification which corresponds to the towed vehicle in response to the towed vehicle controller receiving the electrical start signal (unique identification corresponding to the towed vehicle, See Abstract); and wherein the position of the towed vehicle in the tractor-trailer vehicle is based on the data signal received (See Abstract). 
Ripley is silent to receiving a GPS signal.  However, in the same field of endeavor, Lesher teaches determining vehicle length and position in a road train and specifically, a GPS coordinate of the towing vehicle and the heading of the road train (¶ 2). 
 	It would have been obvious to modify the tractor location taught by Ripley to receive a tractor GPS value as taught by Lesher to more accurately determine length and position of the tractor trailer combination thereby improving stability and consist performance (¶ 1). 

Allowable Subject Matter
Claim 10, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663